COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-18-00063-CV


IN THE INTEREST OF E.A.,
A CHILD


                                       ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-104036-16

                                       ----------

                         MEMORANDUM OPINION 1

                                       ----------

      Appellant C.A. (Mother) appeals the trial court’s judgment terminating her

parent-child relationship with her son E.A. After a bench trial, the trial court found

that termination of the relationship was in E.A.’s best interest and that Mother:

      6.1.1.       knowingly placed or knowingly allowed [E.A.] to remain
                   in conditions or surroundings which endanger[ed his]
                   physical or emotional well-being . . . ;
      6.1.2.       engaged in conduct or knowingly placed [E.A.] with


      1
       See Tex. R. App. P. 47.4.
                   persons who engaged in conduct which endanger[ed
                   his] physical or emotional well-being . . . ;
      6.1.3.       constructively abandoned [E.A.,] who ha[d] been in the
                   permanent or temporary managing conservatorship of
                   the Department of Family and Protective Services for
                   not less than six months[,] and: (1) the Department
                   ha[d] made reasonable efforts to return [him] to . . .
                   [M]other; (2) [she had] not regularly visited or
                   maintained significant contact with [E.A.]; and (3) [she
                   had] demonstrated an inability to provide [him] with a
                   safe environment . . . ; and
      6.1.4.       failed to comply with the provisions of a court order that
                   specifically established the actions necessary for [her]
                   to obtain [E.A.’s] return[, when he had] been in the
                   permanent or temporary managing conservatorship of
                   the Department of Family and Protective Services for
                   not less than nine months as a result of [his] removal
                   from [Mother] . . . for . . . abuse or neglect.
See Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (N), (O), (2) (West Supp.

2017).

      Mother’s court-appointed appellate counsel has filed an Anders brief

stating that after thoroughly reviewing the record, she believes that any appeal by

Mother would be frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87
S. Ct. 1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex.

App.—Fort Worth 2003, no pet.) (holding that Anders procedures apply in

parental termination cases). Mother’s appointed appellate counsel’s brief meets

the requirements of Anders by presenting a professional evaluation of the record

and demonstrating why there are no arguable grounds of error to be advanced

on appeal. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied). Although given the opportunity, Mother did not file a response to the


                                        2
Anders brief.      The Texas Department of Family and Protective Services,

Appellee, also filed no responsive brief.

      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel correctly determined that

Mother’s appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009,

no pet.). Having carefully reviewed the record and the Anders brief, we agree

with Mother’s appellate counsel that her appeal is frivolous and without merit.

See K.R.C., 346 S.W.3d at 619. We find nothing in the record that arguably

might support the appeal. See D.D., 279 S.W.3d at 850. Accordingly, we affirm

the trial court’s judgment.

      Counsel’s motion to withdraw from representing Mother does not show

cause for the withdrawal other than counsel’s conclusion that the appeal is

frivolous.   We therefore deny the motion.      See In re P.M., 520 S.W.3d 24,

27 (Tex. 2016); In re C.J., 501 S.W.3d 254, 255 (Tex. App.—Fort Worth 2016,

pets. denied). 2




      2
       The Supreme Court of Texas has held that in cases such as this,
“appointed counsel’s obligations can be satisfied by filing a petition for review
that satisfies the standards for an Anders brief.” P.M., 520 S.W.3d at 27–28.



                                            3
                                          PER CURIAM

PANEL: PITTMAN, J.; SUDDERTH, C.J.; and WALKER, J.

DELIVERED: June 21, 2018




                                 4